DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1, 3, 11, 13-14, and 21-27. Claim 1, 11, and 14 were amended, claims 21-27 were added, and claims 8-10 and 18-20 were cancelled in the response filed 10/26/2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 11, 13, 23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi et al. (US 5,350,643), in evidence of Akiyama et al. (US 2007/0154777), and in view of Lee et al. (US 2014/0011118) and Barton et al. (US 2003/0157397).
Regarding claims 1 and 11, Imahashi discloses a solid polymer electrolyte type fuel cell which comprises a polymer electrolyte membrane 1, a hydrogen electrode 2 (anode electrode) and an oxygen electrode 3 (cathode electrode) which are gas diffusion electrodes (C2/L59-65). The anode and cathode gas diffusion electrodes each comprise a catalyst layer deposited on a gas diffusion layer (hydrogen gas diffusion layer 7 and oxygen gas diffusion layer 9) (analogous to the claimed body of the anode gas diffusion layer and cathode gas diffusion layer; a plurality of first pores) (C3/L60-65) wherein the gas diffusion layer can be made by molding carbon fibers (analogous: comprising a plurality of carbon fibers) (C3/L65-67). The catalyst layer in both (C3/L28-32). The water repellent binder can be graphite fluoride of the formula (CF)n (analogous to the claimed fluorinated carbon) (C3/L35-40). The materials that make the catalyst layer are coated onto the gas diffusion layer (C4/L61-65). 
Imahashi teaches that both the hydrogen and gas diffusion electrodes, while perhaps having different amounts of water-repellent binder, are both made this way and can comprise the same water-repellent binder (C4/L34-39); thus Imahashi teaches that the anode gas diffusion layer and the cathode gas diffusion layer each comprise a fluorinated carbon coating layer and having pores.
Because the gas diffusion electrodes allow gas to diffuse through the electrode to the catalyst layer, it is considered that the gas diffusion electrode comprises pores, and any pore would inherently have a size. Thus the reference teaches a plurality of first pores in the anode and cathode gas diffusion layers, each of the first pores having a first pore size. Further, because the first pores are in the gas diffusion layers which is made of carbon fibers (C3/L65-67), it is considered that a boundary or edge of a first pore is a carbon fiber; thus the reference meets the limitation of “each of the first pores having…a boundary that includes of the plurality of carbon fibers”. 
It is considered because Imahashi teaches the alternative of using PTFE or graphite fluoride (“the water repellent binder is preferably a fluorocarbon polymer such as polytetrafluoroethylene (PTFE) or graphite fluoride represented by the formula (CF)n or a 
With regards to the coating establishing a plurality of second pores in a coated portion of the body and the second pores having a second pore size that is smaller than the first pore size, Imahashi discloses that the gas diffusion electrodes are coated with the water repellent binder (graphite fluoride) (C4/L61-65). As it is known that hydrophobic (water repelling) material can clog pores of a gas diffusion electrode (see Akiyama at [0074]), it is considered that as the gas diffusion electrodes are coated with the water repellent binder, at least some of the binder will infiltrate and penetrate the gas diffusion electrodes and clog (reduce the size of) pores. Thus, it is considered that the coating of the water repellent material creates second pores sizes which are smaller than the original pore size of the pores of the gas diffusion electrodes. Further, because the water repellent binder have a volume, the materials would affect the pores sizes and cause the infiltrated portion to have smaller pore sizes. In addition, because the water repellent binder infiltrates and clog the pores, the [second] pores are bordered by the water repellent binder; and therefore meets the limitation of “having a boundary that includes at least a portion of the fluorinated carbon coating”.
However, modified Imahashi reference does not explicitly disclose wherein the second pore size is at least four times smaller than the first pore size.
Lee teaches a carbon substrate for a gas diffusion layer that has a porosity gradient in thickness direction thereof (abstract). That is, the side with the catalyst has smaller pores than the side away from the catalyst (see Figs 5-6). Lee teaches that the gas diffusion layer has improved water discharge ability and improved bending strength both in the machine direction (abstract). The porosity gradient is a result of the pore sizes; there being present large, medium, and/or small pore sizes ([0069]). Lee teaches that a first side has pores between 10 to 100 µm and the second side has pores between 10 to 300 µm and 300 to 900 µm ([0058]). That is, Lee teaches a ratio of first side to second side pores of 1 to 90 (100 µm to 100 µm [cannot be smaller because of the gradient], and 10 µm to 900 µm). As non-limiting examples within the scope of Lee, the values of 40 µm for the first side and 400 µm for the second side lead to one pore size being four times as large as the other, and also the values of 50 µm for the first side and 200 µm for the second side lead to one pore size being four times as large as the other.  Thus, Lee teaches overlapping ranges. Lee further teaches that the gas diffusion layer can be used for the anode and/or the cathode ([0112]), thus Lee suggests that these teaching can be applied to both gas diffusion electrodes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the overlapping range of first and second pores sizes (including the non-limiting examples of the first pore size of 40 µm and the second pore size of 400 µm, or the first pore size of 50 µm and the second pore size of 200 µm) of Lee with the pore sizes in the hydrogen and oxygen gas diffusion electrodes of Imahashi to obtain the benefit of the porosity gradient which improves water discharge ability.
While Imahashi teaches the fluorinated carbon coating covers the surface of at least one side of the body of both the anode gas diffusion layer and the cathode gas diffusion layer (C4/L61-65), modified Imahashi does not explicitly disclose wherein the coating is a coating on a surface of substantially all of the body [of each of the anode gas diffusion layer and the cathode gas diffusion layer].
([0079]). That is, Barton recognizes the act of coating on one side or both sides as equivalent.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of applying a fluorinated polymer with solvent to both sides of a carbon substrate as seen in Barton with the coating of a carbon substrate with a fluorinated graphite and solvent of both electrodes of Imahashi since such a modification would have involved a mere substitution of known equivalent structures and methods and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claims 3 and 13, modified Imahashi discloses all of the claim limitations as set forth above. Lee teaches that a first side has pores between 10 to 100 µm and the second side has pores between 10 to 300 µm and 300 to 900 µm ([0058]). Thus Lee teaches an overlapping ranges for the first pore size is about 200 microns; and the second pore size is between about 1 and about 50 microns. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select values from the overlapping ranges (including the range of the first pore size of 50 µm and the second pore size of 200 µm) as the pores sizes of modified Imahashi to obtain the benefit of the porosity gradient. 
Regarding claims 23 and 27, modified Imahashi discloses all of the claim limitations as set forth above. While Imahashi teaches the gas diffusion layers can be made by molding carbon fibers (C3/L28-32), modified Imahashi does not explicitly disclose (claims 23 and 27) wherein the body of the gas diffusion layer comprises a carbon cloth.
([0079]). However, Barton also teaches that “any type of carbon paper or fabric known in the art as a gas diffusion backing material may be selected” ([0056]-[0057]). Barton also teaches that fabric can be a carbon cloth ([0071]). Thus Barton recognizes the use of carbon paper (molded carbon fibers, as in Imahashi) and carbon fabric cloth as equivalent for use in gas diffusion electrodes, even ones which are coated with a solution of a fluorinated polymer and solvent. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the molded carbon fibers of Imahashi with a carbon cloth, as seen in Barton, since such a modification would have involved a mere substitution of known equivalent materials and one of ordinary skill in the art would have a reasonable expectation of success in doing so and expected similar results.

Claims 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi et al. (US 5,350,643), in evidence of Akiyama et al. (US 2007/0154777), in view of Lee et al. (US 2014/0011118) and Barton et al. (US 2003/0157397), as applied to claim 11, and further in view of Yoshitake et al. (US 2003/0077503).
Regarding claims 14 and 24, modified Imahashi discloses all of the claim limitations as set forth above. While Imahashi teaches the graphite fluoride is applied to the gas diffusion layer of each of the anode gas diffusion layer and the cathode gas diffusion layer (C3/L61-65), modified Imahashi does not explicitly disclose wherein (claim 14) the applying comprises (claim 24) the applying the fluorinated carbon coating comprises spraying or rod coating.
Yoshitake teaches an electrode which is a porous gas diffusion electrode has a fluorine-containing polymer exists at least at a part of the inner surface of the pores of the electrode (abstract). Yoshitake additionally teaches that it is possible to spray or impregnate the solution containing the fluorine-containing polymer to the electrode after the electrode is formed from another component ([0034]). That is, Yoshitake recognizes the methods of spraying or impregnating the electrode with fluorine-containing polymer as equivalent in inserting fluorine-containing polymer into a gas diffusion electrode. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to substitute spraying as seen in Yoshitake for applying/coating as seen in Imahashi since such a modification would have involved a mere substitution of known equivalent methods and one of ordinary skill in the art would have a reasonable expectation of success in doing so.

Claims 21-22 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imahashi et al. (US 5,350,643), in evidence of Akiyama et al. (US 2007/0154777), in view of Lee et al. (US 2014/0011118) and Barton et al. (US 2003/0157397), as applied to claim 1 or 11, and further in view of Cipollini (US 2011/0008706) and Yamana et al. (US 5,712,062).
Regarding claims 21-22 and 25-26, modified Imahashi discloses all of the claim limitations as set forth above. While Imahashi teaches applying a fluorinated carbon (see graphite fluoride, C3/L35-40), modified Imahashi does not explicitly disclose wherein the (claims 21-22 and 25-26) comprises a fluorinated solvent.
Cipollini teaches that when coating a support layer 15 of a fuel cell with fluorinated carbon, a suitable solvent should be used ([0022]). Cipollini teaches the solvent can be a fluorinated solvent, for example, FC 3283 ([0022]). Cipollini teaches that a suitable solvent ensures that the fluorinated carbon penetrates well into the material ([0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fluorinated solvent (such as FC-3283) of Cipollini with the fluorinated graphite mixture forming the catalyst layer of Imahashi for the purpose of providing a solvent that ensures that the fluorinated carbon penetrates well into the material.
Modified Imahashi does not explicitly disclose (claims 21 and 25) wherein the fluorinated carbon is present in the ink composition at 5% by weight or (claims 22 and 26) wherein the fluorinated carbon is present in the ink composition at 7.5% by weight.
The difference between the claimed invention and the art appears to be the relative amounts of materials.
Yamana teaches that carbon fluoride particles have the property of controllable electric conductivity (C7/L23-25). The carbon portion of the carbon fluoride add the electrical conduction while the fluorinated portion adds the electrical insulation (C7/L23-30). Therefore, as the relative amount of electrical conductivity and water repellency are variables that can be modified by the relative amounts of fluorinated carbon (as seen by Yamana teaching the carbon adds the conduction and fluorine adds the insulation and hydrophobicity at C7/L23-30), and as the viscosity is a variable that can be modified by the relative amount of fluorinated carbon 
As such, without showing unexpected results, the claimed amounts of fluorinated carbon in the ink composition cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the relative amounts of fluorinated carbon and solvent (including the amounts of about 5% or 7.5% of fluorinated carbon in the ink composition) in the apparatus of modified Imahashi to obtain the desired balance between electroconductivity, water repellency, and viscosity.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
Applicant argues that modifying a fuel cell of Imahashi to include a fluorinated carbon coating on substantially all of the surface of the body of each of the anode gas diffusion layer and the cathode gas diffusion layer would destroy important benefits of the fuel cell of Imahashi. Applicant notes the gradients of Imahashi may be obtained by using different amounts of water-repellent binders or by using different types of water-repellent binders in each of the hydrogen electrode and oxygen electrode, citing column 4 lines 20-24. Arguing modifying the fuel cell of Imahashi by having the same fluorinated coating on substantially all of the body of each of the two gas diffusion layers would destroy the intended water-repellency gradient described in Imahashi.
same fluorinated coating is applied to both the anode and cathode gas diffusion layer. The claims merely requires that the anode and cathode gas diffusion layer each include: a body, a plurality of pores, a fluorinated carbon coating on a surface of substantially all of the body, and a plurality of pores. Thus, the claim can be satisfied with prior art having an anode and cathode gas diffusion layer, wherein the anode gas diffusion layer has a body with a fluorinated carbon coating on a surface of substantially all of the body, and wherein the cathode gas diffusion layer has a body with a fluorinated carbon coating on a surface of substantially all of the body that is either a different fluorinated carbon material or applied in a different amount than the anode fluorinated carbon coating.
There is no requirement that each of the anode gas diffusion layer and the cathode gas diffusion layer have the same fluorinated coating, or even the coating in the same amounts (note: “substantially all of the body” is considered an applied area, and not an amount such as concentration or weight).
As Applicant notes, Imahashi teaches the gradients may be obtained by using different amounts of water-repellent binders or by using different types of water-repellent binders (Imahashi states: “[t]he control of water-repellency is carried out by adding a water-repellent binder with changing its amount to the catalyst layer or by adding binders different in the degree of water-repellency to the respective catalyst layers”, C4/L20-24). That is, Imahashi teaches the gradient can be maintained by simply changing the amount of binder added. Thus, even if fluorinated coating is modified to be on substantially all of the surface of the body, the gradient can still be maintained by changing the amount of binder added, which could be .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725          

                            
/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725